ORDER

Upon consideration of Darrell J. Hampton’s motion for reconsideration of this court’s November 1, 2005 order dismissing his appeal for failure to file a brief, the brief having now been received,
IT IS ORDERED THAT:
(1) The motion is granted. The mandate is recalled, the dismissal order is vacated, and the case is reinstated.
(2) The informal brief received on November 16, 2005 and the addendum to the brief are accepted for filing.
(3) The Secretary of Veterans Affairs should calculate the due date for his brief from the date of filing of this order.